                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JLT SPECIALTY INSURANCE                        Case No. 19-cv-02427-MMC
                                         SERVICES, INC.,
                                  8                                                     ORDER DENYING APPLICATION FOR
                                                       Plaintiff,                       TEMPORARY RESTRAINING ORDER;
                                  9                                                     SETTING BRIEFING SCHEDULE ON
                                                 v.                                     MOTION FOR PRELIMINARY
                                  10                                                    INJUNCTION
                                         GARY PESTANA, et al.,
                                  11                                                    Re: Dkt. No. 9
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff’s Application for Temporary Restraining Order

                                  14   (“Application”), filed May 12, 2019.

                                  15          On May 14, 2019, the Court held a telephone conference regarding scheduling a

                                  16   hearing on the Application and on a motion for a preliminary injunction. During the

                                  17   conference, the Court inquired as to whether the parties might be able to agree on an

                                  18   appropriate schedule and, in lieu of a temporary restraining order, a stipulation as to
                                  19   limitations on defendants’ use of information acquired during their employment with

                                  20   plaintiff. The parties agreed to meet and confer in an effort to reach an agreement and

                                  21   were directed to file, no later than May 17, 2019, a joint status report apprising the Court

                                  22   of any such agreement, as well as any matters as to which they were unable to arrive at

                                  23   an agreement, but without arguing their respective positions.

                                  24          Subsequently, the parties submitted a series of letter briefs, which are neither in

                                  25   accordance with the Civil Local Rules of this District as to form, see Civil L.R. 3-4, nor in

                                  26   accordance with the Court’s directive as to content. Consequently, the Court has not
                                  27

                                  28
                                  1    considered the arguments made in the above-referenced letters.1

                                  2           Independent of such submissions, however, it is clear from the Application and

                                  3    declarations filed in support thereof that, although plaintiff (1) no later than March 27,

                                  4    2019, was aware that all four defendants had left their employment with plaintiff to work

                                  5    for a direct competitor, NFP Property & Casualty Services, Inc. (“NFP”) and that five of

                                  6    plaintiff’s customers had followed those defendants to NFP (see Nallen Decl. ¶¶ 12, 20,

                                  7    27, 34, 52-55), and (2) by April 3, 2019, had “strong reasons to believe” said defendants

                                  8    had misappropriated plaintiff’s confidential information (see Weber Decl., Ex. A), plaintiff

                                  9    did not file the instant Application until almost six weeks thereafter.

                                  10          In light of the above, the Court finds plaintiff has not shown an “immediate

                                  11   threatened injury” exists in the absence of a temporary restraining order, see Caribbean

                                  12   Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988); see also Windmere
Northern District of California
 United States District Court




                                  13   Holdings, LLC, v. U.S. Wall Décor, LLC, 2011 WL 133023, at *2, *4 (N.D. Cal. Jan. 14,

                                  14   2011) (denying application for temporary restraining order (citing Carribean Marine, 844

                                  15   F.2d at 674)), and, under such circumstances, finds it more appropriate to hear the

                                  16   matter at a time when both parties have had the opportunity to fully and appropriately

                                  17   brief the matter.

                                  18          Accordingly, the Application is hereby DENIED and the Court sets the following

                                  19   briefing schedule on a motion for a preliminary injunction: 2

                                  20
                                       1
                                  21     Although, following the telephone conference, the Court accepted for filing a letter by
                                       which defense counsel corrected a statement he had made at the telephone conference
                                  22   regarding property returned by defendant to plaintiff, the Court did not intend, nor should
                                       the parties have interpreted, such courtesy as a waiver of the Civil Local Rules of this
                                  23   District.
                                  24   2
                                         From the above-described separately submitted letters, the Court understands the
                                  25   parties have agreed to the below dates, as well as to dates for the filing of deposition
                                       designations and counter-designations, the last of which to be filed a week prior to the
                                  26   hearing. For the parties to meaningfully address and the Court to fully consider their
                                       probative value, however, any such deposition excerpts must be filed in conjunction with,
                                  27   respectively, the opposition and reply. Consequently, the Court declines to accept the
                                       parties’ agreement as to a later filing. If the parties are concerned that the transcripts
                                  28
                                       cannot be prepared by June 24, 2019, they may wish to a file a stipulation and proposed
                                                                                       2
                                  1           1.     Defendants’ opposition shall be filed no later than June 24, 2019.

                                  2           2.     Plaintiff’s reply shall be filed no later than July 5, 2019.

                                  3           3.     The matter will be heard on July 19, 2019, at 9:00 a.m.3

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: May 24, 2019
                                                                                                 MAXINE M. CHESNEY
                                  7                                                              United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   order as to a revised briefing schedule.

                                  27   3
                                        To the extent the parties have reached agreement as to a schedule for expedited
                                       discovery or any other matters, the parties shall file, no later than May 31, 2019, a
                                  28
                                       stipulation and proposed order setting forth the terms of any such agreement.
                                                                                     3
